Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘80’.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 6 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the stand-offs are each attached respectively to a pair of the first reinforcing bars.” Claim 6 appears dependent from claim 5 which presents the stand-offs as attached to the ribs/spacers. It is not seen that the embodiment of Fig. 5 form has stand-offs attached to the horizontal bars and the ribs/spacers. Applicant may wish to amend claim 6 so as to depend from claim 1.
Claim 8, line 1, “the wall sections” lacks antecedent basis within the claim. It is therefore, not clear as to what “the wall sections” refers. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 6-8, 10, 13, 16, 17, 19, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn et al. 6,935,081.   As to claims 1 and 7, Dunn et al. discloses, Fig. 8 and 6D for example, a prefabricated form for hardenable fill material, the improvement comprising:
(a)    a wall section having a first layer of cladding 11 and a second layer of cladding 11 disposed therewith in spaced arrangement and defining a fill space therebetween for receiving the fill material poured into the fill space;
(b)    a plurality of spaced vertically oriented ribs/spacers 30 disposed intermediate the first and second layer of cladding and operatively secured thereto and supporting same thereon;
(c)    a plurality of spaced cut-outs, (formed between each 32), formed in each of the ribs/spacers operative to permit flow of the fill material therethrough, wherein one of the cut-outs in each of the plurality of ribs/spacers is aligned with one of the cut-outs in each of the remaining ribs/spacers;
(d)    at least one first reinforcing bar 81 received through each of the aligned cut-outs, wherein the at least one reinforcing bar is positioned therein and maintained in a predetermined desired position;
(e)    a plurality of stand-offs, (through which vertical 81 extends), disposed intermediate the ribs/spacers in vertically spaced arrangement, wherein each of the stand-offs has certain surfaces thereon aligned with the corresponding certain surfaces in each of the remaining stand-offs; and,
(f)    a second reinforcing bar 81 received through the aligned certain surfaces in the stand-offs, wherein the certain surfaces in the stand-offs are operative to maintain the second reinforcing bar in a vertically oriented position.
As to claim 6, the stand-offs are each attached respectively to a pair of the first reinforcing bars, (as can be seen in Fig. 8).
As to claim 8, each of the wall sections extends vertically to a height in the range 8-10 feet (2.4-3.04 meters), (col. 7, lines 31-32).

As to claim 10, Dunn et al. discloses, Fig. 8 and 6D for example, a prefabricated form for a hardenable fill material, the improvement comprising;
	(a)    a fill section having a first layer of cladding 11 and a second layer of cladding 11 disposed in spaced arrangement defining a fill space therebetween for receiving the fill hardenable material poured therebetween;
	(b)    a plurality of spaced vertically oriented ribs 30 disposed in the fill space intermediate the first and second layer of cladding; and operatively secured thereto and supporting same thereon;
	(c)    a plurality of stand-offs, (through which vertical 81 extends), disposed intermediate the ribs in vertically spaced arrangement, wherein each of the stand-offs has certain surfaces thereon aligned with respective corresponding certain surfaces in the remaining stand-offs; and,
	(d)    a reinforcing bar 81 received on the aligned certain surfaces on the stand-offs, wherein the certain surfaces in the stand-offs are operative to locate and maintain the reinforcing bar oriented vertically in a vertically oriented position.

As to claim 13, Dunn et al. discloses, Fig. 8 and 6D for example, a method of making a prefabricated form for hardenable fill material comprising:
	(a)    disposing a first and second fill forming layer 11, 11 of cladding in spaced relationship thereby defining a fill space therebetween;
	(b)    disposing a plurality of spaced vertically oriented ribs/spacers 30 in the fill space and securing the first and second layers of cladding to the ribs/spacers;
	(c)    providing a plurality of vertically spaced stand-offs, (through which vertical 81 extends), with certain surfaces thereon and vertically aligning the certain surfaces; and,
	(d)    disposing a reinforcing bar 81 in the vertically aligned certain surfaces on the stand-offs thereby positioning the reinforcing bar in a vertical position.

As to claim 16, Dunn et al. discloses, Fig. 8 and 6D for example, a prefabricated form for hardenable fill material comprising:
	(a)    a first and second fill forming boundary member 11, 11 disposed in spaced relationship and defining a primary fill space therebetween;
	(b)    a cut-out 66 formed in one of the first and second boundary members operative to permit fill material to flow therethough; and
	(c)    an auxiliary fill forming boundary member 11B disposed over the cut-out outside said primary fill space and configured to form an auxiliary fill space, wherein upon pouring of fill material in the primary fill space, the auxiliary fill space is filled and upon hardening of the fill material, an auxiliary vertical load bearing surface is formed in the auxiliary fill space.
As to claim 17, Dunn et al. discloses:
	(a)    a plurality of distinct sections of one of the first and second fill forming boundary members, (distinct sections seen in Fig. 6A; e.g., lead line of 90 touching one of the distinct sections), disposed to form the auxiliary fill space with the auxiliary vertical load-bearing surface formed on each of the plurality of distinct sections; and,
	(b)    an associated structure, (col. 9, lines 55-56), disposed on the auxiliary vertical load-bearing surface.

As to claim 19, Dunn et al. discloses, Fig. 8 and 6D for example, a method of making a prefabricated hardenable fill material form comprising:
	(a)    disposing first and second layers 11, 11 of fill forming material in spaced relationship and forming a primary fill space therebetween;
	(b)    forming a cut-out 66 in one of the first and second layers of fill forming material;
	(c)    disposing fill forming material 1B over the cut-out and forming an auxiliary fill space in communication with outside the primary fill space; and,
	(d)    pouring fill material, (concrete), in the primary fill space thereby flowing fill material into the auxiliary fill space and forming an auxiliary vertical load-bearing surface upon hardening of the fill material.
As to claim 20, Dunn et al. discloses supporting associated building structure, (col. 9, lines 55-56), on the auxiliary vertical load-bearing surface.

As to claim 22, Dunn et al. discloses, Fig. 8 and 6D for example, a method of making a prefabricated concrete fill form comprising:
	(a)    disposing first and second layers 11, 11 of fill forming cladding material in spaced relationship and forming a primary fill space therebetween;
	(b)    forming an auxiliary fill space 66 outside the primary fill space, (primary fill space between 13 and 13), communicating with the primary fill space and pouring concrete in the primary fill space the rebar concrete filling the auxiliary fill space and forming a vertical load-bearing ledge upon hardening of the fill material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-14 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,174,634.      Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10, 12-14 and 16-22 are generic to all that is recited within claims 1-10 of U.S. Patent No. 11,174,634. In other words, claims 1-10 of U.S. Patent No. 11,174,634 fully encompass the subject matter of claims 1-10, 12-14 and 16-22 and therefore anticipate claims 1-10, 12-14 and 16-22. Since claims 1-10, 12-14 and 16-22 are anticipated by claims 1-10 of the patent, they are not patentably distinct from claims 1-10 of U.S. Patent No. 11,174,634. Thus, the invention of claims 1-10 of the patent is in effect a “species” of the “generic” invention of claims 1-10, 12-14 and 16-22. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-10, 12-14 and 16-22 are fully anticipated, (fully encompassed), by claims 1-10 of the patent, claims 1-10, 12-14 and 16-22 are not patentably distinct from claims 1-10 of U.S. Patent No. 11,174,634, regardless of any additional subject matter present in claims 1-10.

Allowable Subject Matter
Claims 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                             /MICHAEL SAFAVI/                                                                             Primary Examiner, Art Unit 3631                                                                                                                           







MS
September 26, 2022